CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Amended Quarterly Report on Form 10-Q/A of E-Waste Systems, Inc. for the quarter ended June 30, 2012, I certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: the Amended Quarterly Report on Form 10-Q/A of E-Waste Systems, Inc. for the quarter ended June 30, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Amended Quarterly Report on Form 10-Q/A for the quarter ended June 30, 2012, fairly presents in all material respects, the financial condition and results of operations of E-Waste Systems, Inc. By: /s/ Steve Hollinshead Name: Steve Hollinshead Title: Principal Financial Officer Date: August 31, 2012
